On Motion for Rehearing.
MR. JUSTICE REYNOLDS
delivered the opinion of the court.
Plaintiff’s petition for rehearing is denied. In connection with this petition our attention has been called to certain phraseology of the opinion from which it is suggested that misinterpretation of its meaning may result. In order to remove any doubt as .to the meaning intended by the court in regard to these matters, we state that exhibit “A,” referred to in the opinion, was received in evidence as a proof of loss *558oyer the objection of defendant, the latter contending that it did not constitute any proof of- loss. While upon the facts stated in the opinion relative to the conduct of Luke this court held that defendant waived its right to insist upon the failure to furnish proofs of loss, yet it must be understood that such conclusion is based upon the facts as set forth in the opinion, and does not preclude defendant from contradicting such facts upon a new trial. In stating that -after the time required for the proof of loss the company announced “that the adjustment of the loss was in the hands of Mr. Luke, and thereby recognized its liability on the contract,” the court did not lay down the general proposition that, merely because the company stated that the adjustment was in the hands of any certain person, it thereby recognized its liability, but merely that upon the evidence in the record before us, it waived the requirement as to proofs of loss.
Mr. Chief Justice Brantly and Associate Justices Cooper, Holloway and Galen concur.